[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JUNE 17, 2011
                                No. 10-13593                    JOHN LEY
                            Non-Argument Calendar                 CLERK
                          ________________________

                  D.C. Docket No. 1:04-cr-00046-KOB-PWG-2

UNITED STATES OF AMERICA,

                                                               Plaintiff - Appellee,

                                      versus

PHILLIP EARL CHANDLER,

                                                            Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                 (June 17, 2011)

Before WILSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Phillip Chandler appeals his sentence of 36 months of imprisonment

following the revocation of his supervised release. Chandler argues that his
sentence is unreasonable. We affirm.

      Chandler’s sentence is procedurally and substantively reasonable. In 2005,

Chandler pleaded guilty to conspiring to manufacture more than 100 marijuana

plants, 21 U.S.C. §§ 846, 841(b)(1)(B), and while he was on supervised release,

Chandler and his brother cultivated 58 marijuana plants. The district court

considered Chandler’s guideline range of 12 to 18 months of imprisonment, but

found that “[a] thirty-six month . . . sentence” was necessary to address “the nature

of [Chandler’s] new criminal conduct,” his commission of a “second felony drug

offense,” the “serious[ness] of [his] crime,” his lack of “respect for the law,” and

to “ensure deterrence[,] and . . . protect the public from future criminal conduct”

by Chandler, 18 U.S.C. §§ 3583(e), 3553(a). “[A]t revocation the [district] court

should sanction primarily the defendant’s breach of trust,” U.S. Sentencing

Guidelines Manual, ch. 7, pt. A, introductory cmt. 3(b), and the district court

reasonably determined that Chandler’s decision to return to the drug trade while

under supervised release warranted an upward variance to the maximum statutory

sentence, see United States v. Brown, 224 F.3d 1237, 1242–43 (11th Cir. 2000).

The district court did not abuse its discretion.

      Chandler’s sentence is AFFIRMED.




                                           2